Citation Nr: 0913975	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 20, 2003 
for service connection for right knee traumatic arthritis 
with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to 
October 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that granted service 
connection for right knee traumatic arthritis with 
instability, effective from November 20, 2003.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for right knee injury 
residuals was denied by the RO in a January 1949 rating 
decision.  The Veteran did not appeal.

2.  A claim for service connection for right knee injury 
residuals was denied by the RO in a January 1979 rating 
decision.  The Veteran did not perfect an appeal.  

3.  An application to reopen the claim of entitlement to 
service connection for a right knee disorder was received by 
VA on February 22, 2001.  


CONCLUSION OF LAW

The criteria for a February 22, 2001 effective date for the 
grant of service connection for right knee traumatic 
arthritis with instability are met.  38 U.S.C.A. §§ 5108, 
5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that he is entitled to an effective date 
of February 2001 for service connection for his right knee 
disorder.  See VA Form 4142, dated April 27, 2005, and 
Informal Hearing Presentation, dated March 19, 2009.  

Prior unappealed rating decisions are considered to be final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2) (2008), 
the effective date for direct service connection is to be the 
day following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service.  

With respect to an award of disability compensation for 
direct service connection filed more than one year following 
service, the effective date generally is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
Although the regulations provide a specific rule that governs 
when an original claim has previously been denied and service 
connection is granted pursuant to a reopened claim, that rule 
is the same as the general rule:  With an exception not 
relevant here, the effective date of a reopened claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. §§ 3.400(r); see also 38 
C.F.R. § 3.160(e) (reopened claim is any application for a 
benefit received after final disallowance of an earlier 
claim). 

The Board has carefully reviewed the claims folder, including 
an October 1948 claim.  That claim was denied by the RO in 
January 1949.   The Veteran did not appeal that decision.  He 
applied to reopen in December 1978.  The claim was denied by 
the RO in January 1979.  The Veteran was notified of that 
decision and of his appellate rights by letter dated February 
13, 1979.  He submitted a notice of disagreement in March 
1979.  The RO issued a statement of the case on March 23, 
1979.  The Veteran did not submit a substantive appeal.  As 
the Veteran did not perfect an appeal of the January 1979 
rating decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2008).  

On February 22, 2001, the Veteran applied to reopen his claim 
for service connection for a right knee disorder.  The RO 
denied the claim in December 2002.  The Veteran perfected an 
appeal of that decision through a January 2003 notice of 
disagreement and a March 2003 VA Form 9 after the statement 
of the case was issued in February 2003.  Ultimately, the RO 
granted service connection for right knee traumatic arthritis 
with instability in February 2005, assigning a November 20, 
2003 effective date.  

Since the reopened claim which was granted was filed on 
February 22, 2001 and the evidence does not show that 
entitlement arose after February 22, 2001, the effective date 
should be February 22, 2001, the date of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, an 
effective date of February 22, 2001, for service connection 
for right knee traumatic arthritis with instability is 
granted.

The Veteran has requested that he be awarded an effective 
date in February 2001 for service connection for his right 
knee disorder, and the Board herein grants that claim in 
full.  Accordingly, the duty to notify and assist has been 
met to the extent necessary.  See U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.



ORDER

A February 22, 2001 effective date for the grant of service 
connection for right knee traumatic arthritis with 
instability is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


